Citation Nr: 1542241	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral hand disability.  

4.  Entitlement to service connection for a bilateral arm disability.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for a neck disability.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

8.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to June 1981 and from December 1990 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing, and a copy of the hearing transcript has been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has combined the Veteran's previously separate psychiatric claims as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  See id.  


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral foot disability which had onset during active service or which is otherwise etiologically related to active service.  

2.  The Veteran does not have a current bilateral knee disability which had onset during active service or which is otherwise etiologically related to active service.  

3.  The Veteran does not have a current bilateral hand disability which had onset during active service or which is otherwise etiologically related to active service.  

4.  The Veteran does not have a current bilateral arm disability which had onset during active service or which is otherwise etiologically related to active service.  

5.  The Veteran's current back disability did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  

6.  The Veteran does not have a current neck disability which had onset during active service or which is otherwise etiologically related to active service.  

7.  The Veteran does not have a current diagnosis of PTSD; moreover, her depression with anxiety did not have onset during active service and is not otherwise etiologically related to active service.  

8.  The Veteran's current migraine headache disability did not have onset during active service or within one year of service discharge, and it is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for service connection for a bilateral arm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

6.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

7.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).  

8.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided the required notice regarding the Veteran's service connection claims on appeal by way of notice letters sent to the Veteran in April 2008 and November 2008.  To the extent that the Veteran has claimed a theory of secondary service connection, the Board notes that she was provided with specific notice with regard to the requirements for establishing service connection on a secondary basis within an unrelated September 2009 notice letter.  

Regarding the duty to assist, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Board notes that the personnel records are largely illegible; however, they are specifically identified as the best available copies.  In light of this, the Board finds that any further attempts to obtain legible service personnel records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  Moreover, the Veteran's service personnel records were obtained in support of her claim of entitlement to service connection for posttraumatic stress disorder (PTSD), but as discussed below, the Veteran lacks a current diagnosis of PTSD; therefore, a remand to obtain personnel records would serve no useful purpose, as they would not serve to establish a current diagnosis of PTSD.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Additionally, to the extent that the Veteran has reported private treatment at a German hospital during active duty, the Board notes that she has also reported that her attempts to obtain such records were unsuccessful.  Additionally, she has not authorized VA to obtain such records on her behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any outstanding private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See id.  

The Veteran was provided with relevant VA examinations in September 2008 and March 2013, and the examination reports have been associated with the claims file.  The Board finds the examinations and resulting opinions are adequate and provide sound bases upon which the Board may adjudicate the Veteran's claims of entitlement to service connection for migraine headaches and a back disability.  The VA examiners interviewed and examined the Veteran, considered his provided history and medical records, and provided analyses to support the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not been afforded a VA examination in connection with her claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, service treatment records do not document that a bilateral foot disability, bilateral knee disability, bilateral hand disability, bilateral arm disability, neck disability, or an acquired psychiatric disorder first had onset during active service or that such conditions are otherwise etiologically related to active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own assertions, that her claimed conditions, including a bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder, is associated with her active service.  Conclusory generalized statements regarding the nexus between a disability and service or another condition are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Additionally, to the extent that the Veteran asserts that her claimed conditions are secondary to another condition, such as migraine headaches, the Board notes that she is not service-connected for any disabilities, and therefore, secondary service-connection is not warranted as a matter of law.  Consequently, VA examinations regarding the Veteran's claimed conditions, including a bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder, are not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims, and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD specifically requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  Additionally, for the purpose of establishing service connection for PTSD, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2015), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Migraine Headaches

The Veteran claims entitlement to service connection for migraine headaches.  Specifically, she asserts that migraine headaches had onset during active service following an incident in 1991 when she had an allergic reaction to codeine, fainted and hit her head on the ground, and was temporarily hospitalized in a private German hospital.  

Service treatment records do not document any complaints, diagnosis, or treatment of migraine headaches during active service.  However, in June 2008, the Veteran submitted two buddy statements from fellow soldiers which consistently report the Veteran's head injury and hospitalization after a fainting episode during active service in 1991.  

Post-service private treatment records document the Veteran's ongoing complaints of migraine headaches, with related treatment, although the earliest specific documentation of headaches within private records appears in April 2007.  A June 2008 letter from the Veteran's private physician states that the Veteran was seen in the past for headaches, and that from the Veteran's reported history, it appeared her headaches may have begun after a fall in 1991.  

VA treatment records likewise document the Veteran's history of migraine headaches, including a July 2011 diagnostic impression of combined sinus/vascular headaches with some tension components.  

The Veteran was afforded a VA neurological disorders examination in September 2008 regarding her claim of migraine headaches related to service.  The VA examiner reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination, after which his documented impression was migraine headaches with post-traumatic from an in-service accident in Germany in 1991.  The examiner further stated that the Veteran's headaches were made much worse and indirectly influenced by her severe depression and anxiety.  

Notably, the VA examiner appears to have based his positive nexus opinion upon the Veteran's reported history.  Significantly, while the examiner noted a review of the claims file, he did not discuss the Veteran's service treatment records, or comment upon the presence or absence of relevant symptomatology or diagnosis during the Veteran's active service.  As such, the Board finds the probative value of the VA examiner's opinion to be diminished.  

Likewise, to the extent that the Veteran's private physician stated in a June 2008 letter that it appeared her headaches "may have" begun after a fall in 1991, the Board finds that such a statement is largely speculative and unsupported be a rationale; therefore, it is entitled to little probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, the private physician based such a statement upon the Veteran's own reported history.  

Therefore, after a thorough review of the claims file, the Board finds that service connection is not warranted for a current migraine headache disability.  As noted above, service treatment records are silent for a headache disorder during active service.  To the extent that the Veteran and the supporting buddy statements of record consistently report an in-service fainting episode, after which the Veteran landed on her head and was hospitalized, the Board finds that such statements are competent to establish an in-service injury, as they consistently report observable experiences.  See Layno, 6 Vet. App. 465.  

Notably, the Veteran has claimed that her headaches began after her in-service injury and that she sought ongoing treatment at sick call.  Additionally, the Veteran has claimed that she sought private treatment shortly after service discharge and since that time.  However, such lay statements by the Veteran are inconsistent with the evidence of record, including a lack of in-service records corroborating the onset and treatment of headaches during active service and a lack of supporting private treatment records after the Veteran's service discharge in March 1992; therefore, they are of little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, to the extent that migraine headaches could be considered as an organic disease of the nervous system, there is no consistent and competent evidence of migraine headaches manifesting during active service or within one year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Notably, post-service medical treatment records are silent as to any treatment for a migraine headache disorder until April 2007.  

In sum, the preponderance of the competent and probative evidence of record weighs against the claim that the Veteran's current migraine headache disability is related to her active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Back

The Veteran also claims entitlement to service connection for a back disability.  

Service treatment records from October 1980 document a complaint of back pain which began during a two-mile run; this was diagnosed as a muscle strain.  At a November 1980 follow up, the Veteran reported her two-week old back injury with a snap and resulting back pain, which now radiated to her right hip; this was noted to be mechanical lower back pain.  

Post-service private treatment records from October 2003 document a complaint of lower back pain for three to four days.  Later that same month, the Veteran reported low and upper back pain for the last three weeks without any related trauma.  Likewise, VA treatment records also document the Veteran's complaints of back pain.  

The Veteran was afforded a VA spine examination in March 2013, at which time the VA examiner diagnosed degenerative joint disease (DJD) and muscle spasms.  The Veteran reported that she first injured her back while running during active duty in 1980, when she heard a pop and developed pain in her lower back.  She also related an in-service injury and back pain following a reported fainting episode and fall in 1991.  Following a detailed physical examination, the VA examiner opined that the Veteran's current back conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the negative nexus opinion, the examiner noted that a review of service treatment records documented the Veteran's complaints of back pain in October and November 1980; however, there were no service treatment records from 1990-91 regarding back complaints, as reported by the Veteran.  The examiner further noted an August 1999 x-ray which documented a normal lumbar spine.  The examiner concluded that the Veteran's DJD was more likely than not due to age onset, and her muscle spasms were more likely than not due to muscle over use as compensating effort for avoidance of arthritis pain in her upper and lower back.  

After a thorough review of the claims file, the Board finds that service connection is not warranted for a current back disability.  The most probative evidence of record, the March 2013 VA examination report, weighs against the Veteran's claim.  

Moreover, there is no evidence that the Veteran's current back disability, diagnosed as DJD and muscle spasms,  first  manifested during active service or within one year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In sum, the preponderance of the competent and probative evidence of record weighs against the Veteran's claim of entitlement to service connection for a back disability.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.C.  Service Connection - Feet/Knees/Hands/Arms/Neck/Psychiatric

The Veteran also claims entitlement to service connection for disabilities related to her bilateral feet, bilateral knees, bilateral hands, bilateral arms, neck, and an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  

As discussed above, the Veteran has not been afforded VA examinations in connection with her claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder.  Notably, there is no competent evidence establishing that such conditions first manifested during active service or, as applicable, within one-year of service discharge.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also McLendon, supra.  Moreover, there is no indication, other than the Veteran's own lay assertions, that her claimed conditions are associated with her active service.  As noted above, conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, VA examinations regarding the Veteran's claimed acquired psychiatric disorder, osteoporosis, seizures, and GERD are not warranted.  38 C.F.R. § 3.159(c)(4).  

Similarly, there is no competent evidence of record establishing that the Veteran's claimed conditions are etiologically related to her active service.  The Board acknowledges that the Veteran is competent to report observable symptoms, see Layno, supra; however, she is not competent to provide an etiological opinion linking a claimed bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder to her active service.  See Jandreau, supra.  Such a determination requires complex medical expertise that the Veteran fails to possess.  Therefore, to the extent that the Veteran's lay statements allege a nexus relationship between such conditions and her active service, the Board finds that such statements are of little probative value.  

In conclusion ,the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, a bilateral hand disability, a bilateral arm disability, a neck disability, or an acquired psychiatric disorder, as there is no competent evidence of a nexus to active service regarding any of these claimed conditions.  There is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for a bilateral arm disability is denied.  

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, is denied.  

Service connection for migraine headaches is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


